Citation Nr: 0212841	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-16 273A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from February 1973 to July 
1974.  This appeal arises from an August 1999 rating decision 
of the Department of Veterans Affairs (VA), Houston, Texas, 
regional office.  

The claims folder was subsequently transferred to the VA's 
North Little Rock, Arkansas, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claim.

2.  The appellant is not a veteran of combat.

3.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.


CONCLUSION OF LAW

The veteran does not have post-traumatic stress disorder 
which is related to active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the May 2000 
statement of the case (SOC) of the laws and regulations 
governing his claim.  This was sufficient for notification of 
the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.  The 
record contains diagnoses of post-traumatic stress disorder, 
thus the veteran's claim hinges on the verification of his 
claimed stressors.  In December 1998, the Houston RO sent the 
veteran a letter outlining the type of specific information 
regarding his claimed stressors that was needed.  The veteran 
provided stressor information in March 2000, however this did 
not contain the level of detail or specificity that was 
requested, and thus would not be verifiable through the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The May 2000 SOC notified the veteran that a 
sufficient response to the December 1998 request for stressor 
information had not been received.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the basis for the denial of 
this claim.  Absent the identity of additional records to 
obtain, VA was not obligated to inform the veteran who would 
obtain them.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303(a) (2001). 

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

The service medical records show no treatment or complaints 
of a psychiatric nature.  The report of medical history 
completed in June 1974, contained the notation "nervous- 
since entering the Army."  The separation examination 
conducted that same month noted normal psychiatric 
evaluation.  

The appellant has received various psychiatric diagnoses in 
recent years.  On a March 1996 VA hospitalization discharge 
summary, the diagnoses were alcohol dependence, continuous; 
alcohol intoxication, acute; polysubstance abuse history, 
remote; and personality disorder, mixed type, with 
schizotypal and passive/aggressive features.  A January 2000 
VA psychiatry consultation found polysubstance dependence, 
and depression, not otherwise specified.

A March 2000 VA psychiatry consultation noted post-traumatic 
stress disorder and alcohol and polydrug abuse.  A 19 day VA 
hospitalization in March and April 2000 resulted in diagnoses 
of bipolar affective disorder, Type II; polysubstance abuse, 
alcohol, cocaine and cannabis; post-traumatic stress 
disorder; and personality disorder, narcissistic and 
antisocial traits.

In this case, the veteran did not serve in combat, in fact he 
was stationed in Berlin during 1973 and 1974.  His claimed 
stressors, as reported on the March 2000 VA psychiatric 
consultation, and in his March 2000 written statement, 
involve witnessing an East German guard shoot and kill East 
Germans trying to get over the Berlin Wall, seeing an 
American soldier who had just returned from Vietnam shoot and 
kill a U.S. Army sergeant, and general feelings of anxiety at 
being stationed within a communist country and feeling 
pressure from peers to use drugs.

The Board must assess the credibility and weight of the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
"Just because a physician or other health professional 
accepted appellant's description of his [inservice] 
experiences as credible and diagnosed appellant as suffering 
from post-traumatic stress disorder does not mean the [Board 
is] required to grant service connection for post-traumatic 
stress disorder."  Id. at 618.  

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Here, the veteran's claimed stressors are unverified and 
unverifiable.  The only one that would even conceivably allow 
corroboration is the claim of witnessing the shooting of a 
U.S. Army sergeant.  However, despite the VA's request for 
specific names, places and dates of reported events, the 
veteran did not provide those details; without any 
identifying specifics, the USASCRUR would be unable to 
attempt to verify or corroborate the incident.

Since the veteran did not engage in combat, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  His lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen, 10 Vet. App. 
at 147 (citing Moreau, 9 Vet. App. at 395).  There is nothing 
in this case directly corroborating the veteran's claimed 
stressors.  Accordingly, there is no credible supporting 
evidence that the claimed stressors actually occurred.

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for post-traumatic 
stress disorder.  Although diagnoses of post-traumatic stress 
disorder (among other psychiatric diagnoses) are of record, 
there is no evidence of record corroborating that the alleged 
inservice stressors actually occurred, and despite requests 
that he do so, the veteran has not provided such detailed 
information to bring his claimed stressors into the realm of 
the verifiable.  

The veteran is not entitled to the application of the benefit 
of the doubt; there is no reasonable doubt on this issue that 
could be resolved in his favor.  See 38 C.F.R. §3.102 (2001).  
The Board is cognizant of the veteran's own statements to the 
effect that he experiences symptoms of post-traumatic stress 
disorder that are due to stressors while in service.  
However, the evidence does not indicate that he possesses 
medical expertise, and he is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).



ORDER

Service connection for post-traumatic stress disorder is 
denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

